Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  Reference “(5)” should be struck for consistency.  Appropriate correction is required.

Claim Interpretation – 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“movement mechanism” (synonymous with “mechanical means relating to movement”) in claim 1 with the corresponding structure in paragraph 58 of the pgpub as “The movement mechanism 2 comprises a first conveyor 2. The first conveyor 10 of the movement mechanism 2 may be coupled to the leading edges 8 of the foils 4, 5. In particular, the first conveyor 10 may be coupled to each foil 4, 5 at a distance in the range between 0%-35% of the chord length from the leading edge 8 of the respective foil 4.”
“pitch mechanism” (synonymous with “mechanical means related to pitch”) in claim 1 with the corresponding structure in the pgpub as  “[0060] According to the shown embodiment, the pitch angle 7C of the first portion 4 of the set of foils may be controlled by adjusting the distance between the first conveyor 10 coupled to the leading edge 8 of the first portion 4 of the set of foils and the second conveyor 11 coupled to the trailing edge 9 of the first portion 4 of the set of foils. Additionally, the pitch angle 7C of the second portion 5 of the set of foils may be controlled by adjusting the distance between the first conveyor 10 coupled to the leading edge 8 of the second portion 5 of the set of foils and the second conveyor 11 coupled to the trailing edge 9 of the second portion 5 of the set of foils. The pitch angle 7C of the first portion 4 of the set of foils and the pitch angle 7C of the second portion 5 of the set of foils may be adjusted independently by means of a forward pitch control 12 and an aft pitch control 13 in order to provide optimum angles of attack .alpha. for the respective foils 4, 5. The distance between the first conveyor 10 and the second conveyor 11 may be e.g. adjusted by sliding of first wheels 15 of the movement mechanism 2 relative to the second conveyor 11 or second wheels 16 of the 
.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 22, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are required as part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 8, 9-11, 14-19, 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (JP 2013083223 A) in view of Rosado (US 20160362179 A1).
	Regarding Claim 1, Inagaki discloses a marine propulsion system comprising: a first portion and a second portion of a set of movable foils, a movement mechanism coupled to  the first portion and the second portion of the set of movable foils and configured to simultaneously control a motion of the first portion and the second portion of the set of foils along a closed first trajectory comprising a first direction and a second direction which is different than the first direction (See Fig. 2.), and a pitch mechanism coupled to the first portion and the second portion of the set of movable foils and configured to control a pitch angle of the first portion and the second portion of the set of movable foils.  Inagaki also recognizes “kinetic characteristics” are result effective variable for “performance”. (paragraph 4) Inagaki does not explicitly disclose wherein the pitch angle of at least a part of the second 
	Rosado discloses wherein the angle of attack of a foil and the velocity of the flow relative to the foil is a result-effective variable for lift (or thrurst) over the foil.  (It’s an explanation of the basic physics throughout.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to change pitch of the foil dependent on the incoming fluid flow and the motion of the second portion of the set of foils, and a flow induced by at least a part of the first portion of the set of foils.
The motivation to modify Inagaki is that these are components of the velocity of a flow relative to the foils which is recognized as significant by Rosado.

Regarding Claim 2, Inagaki in view of Rosado discloses the marine propulsion system according to claim 1, wherein the pitch mechanism is configured to simultaneously or independently control the pitch angle of the first portion and the second portion of the set of movable foils. (Inagaki paragraph 8)

Regarding Claim 3, Inagaki in view of Rosado discloses marine propulsion system according to claim 1, but does not explicitly disclose wherein the pitch mechanism is configured to independently control the pitch angle of each of the foils of the set of movable foils. (It might, but the poor quality of the machine translation is makes it too difficult to rely on for an inherent disclosure.)
	It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the pitch mechanism angle of each of the foils of the set of movable foils.  The motivation to modify the pitch mechanism is to allow for individual optimization according to the flow according to the factors recognized by Rosada.

Regarding Claim 4, Inagaki in view of Rosado discloses marine propulsion system according to claim 1, wherein the movement mechanism configured to control a velocity of the motion of the first portion and the second portion of the set of movable foils. (Examiner notes the configuration is appropriate for controlling the velocity.  See Inagaki paragraph 4.)

Regarding Claim 6, Inagaki in view of Rosado discloses a marine propulsion system according to claim 1, wherein the first direction of the first portion of the set of foils is opposite to the second direction of the second portion of the set of foils.  (See Ingaki Fig. 2 )

Regarding Claim 8, Inagaki in view of Rosado discloses a marine propulsion system according to claim 1, wherein the movement mechanism comprises a first conveyor capable of moving along the first trajectory. (See Ingaki Fig. 2 )

Regarding Claim 9, Inagaki in view of Rosado discloses a marine propulsion system according to claim 8, wherein the first conveyor is coupled to the foils at a distance in the range between 0%-35% of the chord length of the respective foil from a leading edge of the foil. (See Inagki, paragraph 0014)

Regarding Claim 10, Inagaki in view of Rosado discloses a marine propulsion system according to claim 1, wherein the pitch mechanism comprises a second conveyor capable of moving along a closed second trajectory. (See Inagki, Fig. 2.)

Regarding Claim 11, Inagaki in view of Rosado discloses a marine propulsion system according to claim 1, wherein the system comprises a fore pitch control configured to adjust the pitch angle of the 

Regarding Claim 14, Inagaki in view of Rosado discloses a marine propulsion system according to claim 1, wherein the system is configured to steer a vessel. (Examiner notes the system has the appropriate configuration to apply a steering force to a vessel under the right circumstances, similar to an oar on the shelf at a store also has the appropriate configuration to steer a vessel.  See MPEP 2114.)

Regarding Claim 15, Inagaki in view of Rosado discloses the marine propulsion system according to claim 1, wherein at least one of the foils of the set of movable foils is at least partially flexible. (Examiner notes flexibility, the inverse of stiffness, is a physical property of the foils of Inagaki, as well as every other foil.)

Regarding Claim 16, Inagaki in view of Rosado discloses the method of propelling a vessel, the method comprising: simultaneously guiding a first portion and a second portion of a set of movable foils along a closed first trajectory comprising a first direction and a second direction which is different than the first direction, adjusting a pitch angle of the first portion and the second portion of the set of movable foils by a pitch mechanism, and creating thrust by driving the foils the first trajectory utilizing a movement mechanism by guiding the foils along the first trajectory utilizing the movement mechanism, wherein the pitch angle of at least a part of the second portion of the set of foils is controlled dependent on the incoming fluid flow, the motion of the second portion of the set of foils, and a flow induced by at least a part of the first portion of the set of foils. (This method is suggested by the arrangement of Ingaki in view of Rosado discussed in the rejection of Claim 1.)

Regarding Claim 17, Inagaki in view of Rosado discloses the method according to claim 16, wherein the pitch angle of the first portion and the second portion the set of movable foils is controlled simultaneously or independently. (See rejection of Claim 2 above.)

Regarding Claim 18, Inagaki in view of Rosado discloses the method according to claim 16, wherein the pitch angle of each of the foils of the set of movable foils is controlled independently. (See rejection of Claim 3 above.)

Regarding Claim 19, Inagaki in view of Rosado discloses the method according to claim 16, wherein a velocity of the motion of the first portion and the second portion of the set of movable foils is controlled. (Controlled by Inagaki transmission wheel 4.)

Regarding Claim 21, Inagaki in view of Rosado discloses the method according to claim 16, wherein the first direction of the first portion of the set of foils is opposite to the second direction of the second portion of the set of foils.  (See Inagaki Fig. 2.)

Claim 23, Inagaki in view of Rosado discloses the method according to claim 16, wherein energy is transferred, but does not explicitly disclose wherein energy is transferred in order to steer a vessel.   It would have been obvious at the time of filing for a person of ordinary skill in the marine art to transfer energy in order to steer a vessel.  The motivation to transfer energy is that an object at rest will stay at rest, and an object in motion will stay in motion unless acted on by a net external force and that the rate of change of momentum of a body over time is directly proportional to the force applied, and occurs in the same direction as the applied force. (See https://en.wikipedia.org/wiki/Newton%27s_laws_of_motion.)

Claim 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (JP 2013083223 A) in view of Rosado (US 20160362179 A1) and further in view of Bradley US (20150321740 A1).
Regarding Claim 13, Inagaki in view of Rosado discloses marine propulsion system according to claim 1, wherein local velocity over a foil is a result effective variable for causing lift (Rosado, also basic lift equation familiar to high school physics students) but does not explicitly disclose wherein the system includes at least one sensor for measuring at least one of a local fluid flow velocity and a local fluid flow direction.
	Bradley discloses wherein sensors can be used sensor for measuring at least one of a local fluid flow velocity and a local fluid flow direction. (paragraph 98)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add at least one sensor for measuring at least one of a local fluid flow velocity and a local fluid flow direction to the system of Inagaki in view of Rosado.  The motivation to modify Inagaki in view of Rosado is to facilitate control of the lift generated by the system.

Regarding Claim 24, Inagaki in view of Rosado and further in view of Bradley discloses a movement mechanism coupled to the first portion and the second portion of the set of movable foils and configured to simultaneously control a motion of the first portion and the second portion of the set of foils along a closed first trajectory comprising a first direction and a second direction which is different than the first direction, a pitch mechanism coupled to the first portion and the second portion of the set of movable foils and configured to control a pitch motion of the first portion of the set of movable foils, to create thrust by driving the foils along the first trajectory utilizing the movement mechanism guiding the foils along the first trajectory utilizing the movement mechanism, and wherein 
	Bradley discloses a non-transitory computer readable medium having stored thereon a set of computer implementable instructions capable of causing a computing device, in connection with a first portion and a second portion of a set of movable foils.  (paragraph 103)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a computer and provide instructions using a computer readable medium.  The motivation to modify Inagaki in view of Rosado and further in view of Bradley is that computers can automate the manual process of controlling the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        20 May 2021